Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered April 15, 2002, which, inter alia, granted defendants’ motion to dismiss the action for failure to serve a complaint, unanimously affirmed, with costs, defendants’ request for sanctions pursuant to 22 NYCRR 130-1.1 granted, a sanction of $500 is imposed against plaintiffs to be deposited with the Clerk for transmittal to the Commissioner of Taxation and Finance. The Clerk of Supreme Court, New York County is directed to enter judgment accordingly.
The action was properly dismissed based on plaintiffs’ failure to comply with prior court orders conditionally dismissing the action unless plaintiffs served a complaint upon an attorney whom, they claim, was never properly substituted for defendants’ original attorney and therefore lacks authority to represent defendants (CFLR 3012 [b]; see Lusker v 85-87 Mercer St. Assoc., 272 AD2d 278 [2000]). Since plaintiffs offer no excuse for this noncompliance, their appeal, which continues to argue that the attorney in question was never properly substituted, is completely without merit, and, accordingly, should be sanctioned. Concur—Marlow, J.P., Ellerin, Nardelli, Williams and Sweeny, JJ.